DeNNy, J.
Tbe statute under wbicb tbe plaintiff seeks to collect certain contributions from tbe defendant, wbicb it contends are due under tbe so-called contractor’s clause, formerly known as G.S. 96-8 (f) (8), now repealed, reads as follows: “ 'Employer’ means (8) Any employing unit, wbicb contracts with or has under it any contractor or subcontractor for any employment which is part of its usual trade, occupation, profession, or business, and each such contractor or subcontractor irrespective of tbe place of performance of contract; provided, tbe employing unit would be an employer by reason of any other paragraph of this subsection if it were deemed to employ each individual in tbe employ of each such contractor or subcontractor for each day during wbicb such individual is engaged in performing such employment . . .”
Tbe Supreme Court of New Jersey in tbe case of Texas Company v. New Jersey Unemployment Compensation Commission, 132 N.J.L. 362, 40 A. 2d 574, in considering tbe precise point that is before us, under a statute identical with ours, pointed out that tbe statute does not include within its provisions every contract that may be entered into by and between individuals, firms and corporations. It applies only to contracts with “any contractor or subcontractor for any employment wbicb is part of its usual trade, occupation, profession, or business.” It will be noted that our statute, G.S. 96-8 (g) (1), defines tbe term “employment” as “service, including service in interstate commerce . . . performed for remuneration under any contract of hire, written or oral, expressed or implied.” Thus it would seem that tbe employment contemplated by tbe statute was to be one for personal services rendered for remuneration. And tbe term “wages” is defined in tbe statute G.S. 96-8, subsection (n), as “all remuneration payable for personal services, including commissions and bonuses . . .”
*78In the above New Jersey ease the Court said: “It seems to us, therefore, that the kind of a contract contemplated and meant by the statute must be one for work or services which would ordinarily be performed by an employee, but which is being farmed or contracted out. The contract between prosecutor and the Heights was for their mutual advantage in the sale and distribution of the produce of prosecutor and was not intended to be, nor was it in fact, a contract ‘for any employment’ as intended or defined by the statute. It was selling goods by a certain method well recognized and customary in merchandising businesses. It provided for the payment of commissions for the sale of goods but was not a contract for ‘personal’ services as meant by the statute. Prosecutor was not interested in whom the Heights employed, what wages were paid or hours or conditions of employment, nor did it control or supervise its business in any way or have any right to do so.”
We find that consignment agreements, identical or similar to the one before us, have been construed by numerous courts and in no case has it been held that such contracts create the relationship of employer and employee between the consignor and consignee within the meaning of the Unemployment Compensation Law, now the Employment Security Law. Texas Company v. New Jersey Unemployment Compensation Commission, supra; Indian Refining Company v. Dallman (D. C. Ill.), 31 Fed. Supp. 455, affirmed by C.C.A. 119 F. 2d 417; Orange State Oil Company v. Fahs (D. C. Fla.), 52 Fed. Supp. 509, affirmed by C.C.A. 138 F. 2d 743; Texas Company v. Wheeless, 185 Miss. 799, 187 So. 880; Barnes v. Indian Refining Company, 280 Ky. 811, 134 S.W. 2d 620; Texas Company v. Bryant, 178 Tenn. 1, 152 S.W. 2d 627. As to the liability of the consignor for social security taxes under consignment agreements, see Texas Company v. Higgins, 118 F. 2d 636; American Oil Company v. Fly, 135 F. 2d 491; Standard Oil Company v. Glenn, 52 Fed. Supp. 755; and as to liability for torts thereunder, see Inman v. Refining Company, 194 N.C. 566, 140 S.E. 289; Rothrock v. Roberson, 214 N.C. 26, 197 S.E. 568; Hudson v. Oil Company, 215 N.C. 422, 2 S.E. 2d 26; Jones v. Standerfer, 296 Ill. App. 145, 15 N.E. 2d 924; Gulf Refining Company v. Wilkinson, 94 Fla. 664, 114 So. 503; Darner v. Colby, 305 Ill. App. 163, 26 N.E. 2d 1001; Gordy v. Pan American Petroleum Corporation, 188 Miss. 313, 193 So. 29.
In our opinion, the facts found below do not support the conclusions of law upon which the judgment was entered. The consignee was engaged in an individual business of his own, financed and operated by him free from the control of the consignor, and conducted outside of the places of business of the consignor.
The facts in the eases of Unemployment Compensation Commission v. Harvey & Son, 227 N.C. 291, 42 S.E. 2d 86, and Employment Security *79Commission v. Kermon, 232 N.C. 342, 60 S.E. 2d 580, relied upon by the plaintiff, are distinguishable from those in the instant case.
The judgment of the court below is
Reversed.